DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered. 

Claim Status
Claims 1-9 and 11-13 have canceled. Claims 10 and 14-21 are pending. Claim 21 is withdrawn. Claims 10 and 15 have been amended. 

Claim Objections
Claim 16 is objected to because of the following informalities:  line 2 is missing an “a” in front of refrigerant compressor and refrigerant condenser; an “an” in front for expansion device; in line 3 an “a” in front of refrigerant pre-heater.  Appropriate correction is required.

Election/Restrictions
Claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 calls for a control system for carrying out the control step of claim 18 which was not part of the originally filed claims. Applicant argues in the remarks dated 11/16/2020 in response to the 35 U.S.C. 112 (b) or (pre-AIA ), 2nd paragraph rejections of claims 10-20 for omitting essential elements, applicant argued that the there was no omission of essential elements as the steps could be completed manually (see remarks dated 11/16/2020 page 1). This admission on the record shows that the claims originally present are of a different embodiment and separate and distinct from the embodiment applicant attempts to claim in newly presented claim 21. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: expansion device in claim 16 and separator element in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, 16, and 18 are 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras.”
Regarding Claim 10: Volk teaches a method for reducing the refrigerant charge of a refrigeration system (see Figure 1) comprising preheating liquid refrigerant prior to introduction of the liquid refrigerant to an evaporator (11) of said refrigeration system (see Figure 1) to vaporize a portion of said liquid refrigerant to refrigerant vapor (in section 8, Column 4, lines 40-43) and introducing a mixture of said liquid refrigerant and said refrigerant vapor to said evaporator (11, Column 4, lines 40-43), said method further comprising measuring a property (via Valve 10) of said refrigerant at an inlet of said evaporator (11). 
Volk fails to teach said method further comprising measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said method further comprising measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property to the structure of Volk as taught by Gras in order to advantageously control the expansion valve by set values of the evaporator to improve efficiency (see Gras, Column 1, lines 54-68). 
Regarding Claim 14: Volk further teaches delivering said refrigerant vapor (via line 8) to said evaporator (26) with a remainder of said liquid refrigerant (via line 8).
Volk fails to explicitly disclose comprising heating said liquid refrigerant to convert 10% to 30% of said liquid refrigerant to said refrigerant vapor.
Therefore, comprising heating said liquid refrigerant to convert 10% to 30% to refrigerant vapor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant charge would result when the operating temperatures of the condenser and evaporator are effected by a preheater. Therefore, since the general conditions of the claim, were disclosed in the prior art by Volk, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the preheater disclosed by Volk having it situated before the inlet of the refrigerant evaporator and configured to heating said liquid refrigerant to convert 10% to 30% to  before the effective filing date of the claimed invention. See MPEP 2144.05 II A. 
Regarding Claim 16: Volk further teaches said refrigeration system comprising a refrigerant evaporator (11), refrigerant compressor (2), refrigerant condenser (4), expansion device (10) and refrigerant pre-heater (8) connected in a refrigerant flow path in the refrigerant system (see Figure 1) in the following order: (a) compressor — (b) condenser — (c) pre-heater — (d) expansion device — (e) evaporator — (a) compressor (see Figure 1).
Regarding Claim 18: Volk further teaches wherein said preheating liquid refrigerant step comprises comprising controlling an amount of heat that is applied to said liquid refrigerant (via valve 7, see Figure 2 when V2 is open or closed, Column 2, lines 66-70; Column 4, lines 32-36).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras,” as applied to claim 10 and 16 above, and further in view of Eschbaugh et al. (3,786,651), hereafter referred to as “Eschbaugh.”
Regarding Claim 17: Volk fails to teach said refrigerant flow path also including a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path also including a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator to the structure of Volk modified supra as taught by Eschbaugh in order to advantageously measure the temperature and pressure of the refrigerant leaving the evaporator in order to monitor the refrigerant to have the expansion device be responsive to conditions of refrigerant exiting the evaporator (see Eschbaugh, Column 4, lines 39-47).  
Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras,” as applied to claim 10 and 16 above, and further in view of Patterson (3,664,150). 
Regarding Claim 15: Volk further teaches wherein said preheating liquid refrigerant step is carried out in an indirect heat exchanger (8).
Volk fails to teach a refrigerant flow path between an evaporator feed pump and an evaporator inlet, in which warmed refrigerant liquid from a refrigerant condenser is used to provide heat to refrigerant leaving said evaporator feed pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said preheating liquid refrigerant step is carried out in an indirect heat exchanger located in a refrigerant flow path between an evaporator feed pump and an evaporator inlet, in which warmed refrigerant liquid from a refrigerant condenser is used to provide heat to refrigerant leaving said evaporator feed pump to the structure of Volk modified supra as taught by Patterson in order to advantageously provide using the pump to feed the only condensed liquid refrigerant after separation into the evaporator (Patterson, Column 7, lines 50-58).  
Regarding Claim 19: Volk fails to teach said refrigerant flow path further comprising a separator element configured to separate liquid and vapor refrigerant leaving said evaporator.
Patterson further teaches said refrigerant flow path (from 13 via 28 into 29) further comprising a separator element (29) configured to separate liquid and vapor refrigerant leaving an evaporator (from 13 via 28 into 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path further comprising a separator element configured to separate liquid and vapor refrigerant leaving said evaporator to the structure of Volk modified supra as taught by Patterson in 
Regarding Claim 20: Volk fails to teach said refrigerant flow path further comprising an evaporator feed pump located between an outlet of the condenser and an inlet of the evaporator.
Patterson teaches refrigerant flow path further comprising an evaporator feed pump (30) located between an outlet of a condenser (37 into 38 then 29 into 30) and an inlet of an evaporator (Column 7, lines 51-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path further comprising an evaporator feed pump located between an outlet of the condenser and an inlet of the evaporator to the structure of Volk modified supra as taught by Patterson in order to advantageously provide using the pump to feed the only condensed liquid refrigerant after separation into the evaporator (Patterson, Column 7, lines 50-58). 

Response to Arguments
Applicant’s arguments with respect to claims 10 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikoma et al. (4,840,042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


	



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763